Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 1 of 23 PageID 3496




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

     UNITED STATES OF AMERICA            )
                                         )
          v.                             ) CASE NO. 3:19-cr-00001-TJC-PDB
                                         )
     JOHN R. NETTLETON,                  )
                                         )
          Defendant.                     )

               GOVERNMENT’S SENTENCING MEMORANDUM

          The United States of America, by and through undersigned

    counsel, respectfully submits this Sentencing Memorandum.         For the

    reasons discussed herein, the government respectfully submits that a

    sentence within the advisory Guidelines range, 37 to 46 months of

    imprisonment, is the appropriate sentence in this case.

     I.   INTRODUCTION

          There is no question that John R. Nettleton (“Defendant”) misled,

    concealed, and lied about facts he knew regarding the disappearance

    and death of Christopher Tur (“Tur”). Although the Defendant was not

    tried for or convicted of involvement in the death of Tur, the inescapable

    reality is that if the Defendant did what he should have done—what his

    legal duty and common human decency commanded—and reported his

    interactions with Tur when they happened, Tur may still be alive today.
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 2 of 23 PageID 3497




          The gravity of the Defendant’s malfeasance is compounded by the

    fact that the reason for his actions may be both unremarkable and

    shallow. The Defendant did not want to get in trouble for having an affair,

    even though according to his own testimony, the affair was brief and in

    the past, he was planning to retire from the Navy, and he and his wife had

    already agreed to separate. Nevertheless, the Defendant chose to lie,

    mislead, and obstruct for months after Tur’s disappearance. He even

    chose to lie during his testimony in the trial itself—as demonstrated

    directly by the jury’s verdict of guilty for Counts Six and Seven.

          The Defendant’s selfish actions violated his duty and the storied

    tradition of accountability and honesty carried by Navy commanders as

    old as our country. His actions required the Naval Criminal Investigative

    Service (“NCIS”) to conduct a lengthy and expensive investigation to

    attempt to determine the events surrounding Tur’s disappearance and

    death. While the Defendant had a right to demand a trial and to testify

    in his own defense, he continued to act only in his own self-interest when

    he took the witness stand, swore to tell the truth, and then provided to the

    jury a carefully curated tale comprised of exaggerations, contortions, and

    outright lies.   But perhaps worst of all, the Defendant’s misleading

    conduct, concealment, and lies will forever prevent Tur’s family from


                                         2
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 3 of 23 PageID 3498




    obtaining a full accounting of the events surrounding Tur’s disappearance

    and death.1

           For all of these reasons, the appropriate sentence in this case is a

    sentence of incarceration within the Guidelines range of 37-46 months.

     II.   PROCEDURAL BACKGROUND

           On January 8, 2019, the Defendant, then a Captain in the U.S.

    Navy and the former commanding officer of Naval Station Guantanamo

    (“GTMO”) in Guantanamo Bay, Cuba, was charged by a grand jury in the

    Middle District of Florida in a ten-count Indictment (Dkt. 1) with one count

    of Obstruction of Justice, in violation of 18 U.S.C. § 1512(b)(3) (Count

    One); one count of Obstruction of Justice, in violation of 18 U.S.C. §

    1512(c)(2) (Count Two); one count of Concealment of Material Facts, in

    violation of 18 U.S.C. § 1001(a)(1) (Count Three); two counts of

    Falsification of Records, in violation of 18 U.S.C. § 1519 (Counts Four

    and Five); and five counts of False Statements, in violation of 18 U.S.C.

    § 1001(a)(2) (Counts Six through Ten). Prior to trial, the government



    1     Several members of the Tur family have submitted written
    statements to the Court regarding the impact of this matter on them.
    Additionally, at their request, the government respectfully requests that
    the Court permit a limited number of them to also speak at the sentencing
    hearing.

                                         3
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 4 of 23 PageID 3499




    dismissed Counts Six and Seven. Dkt. 100.

           Trial began on January 6, 2020. On January 13, 2020, with the

    consent of the parties, the Court constructively amended the Indictment

    such that Count Eight became Count Six, Count Nine became Count

    Seven, and Count Ten became Count Eight. Dkt. 107.

           At the close of the government’s evidence, the Defendant made an

    oral Motion for Judgment of Acquittal pursuant to Federal Rule of Criminal

    Procedure 29 (“Rule 29”), which the Court denied. Trial Tr. (Jan. 13,

    2020) [Dkt. 109] at 162. The Defendant renewed his motion after the

    close of all the evidence and the Court again denied his motion. Trial Tr.

    (Jan. 15, 2020) [Dkt. 111] at 135-36.

           On January 17, 2020, the jury delivered its verdict finding the

    Defendant guilty of Counts One, Two, Three, Five, Six and Seven and

    not guilty of Counts Four and Eight. Dkt. 127.

           On January 31, 2020, the Defendant filed a Motion for Judgment of

    Acquittal Pursuant to Federal Rule of Criminal Procedure 29 and a Motion

    for New Trial. Dkt. 129, 130. On May 11, 2020, this Court denied both

    Motions. Dkt. 139.

    III.   SENTENCING GUIDELINES

           The   Presentence    Investigation   Report   (“PSR”)   accurately


                                        4
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 5 of 23 PageID 3500




    calculates the base offense level as 14, pursuant to U.S.S.G. § 2J1.2(a).

    Final PSR [Dkt. 150] at ¶ 56. The PSR also correctly applies three

    enhancements, resulting in an offense level of 21. Id. at ¶¶ 57, 59, 60.

    Each enhancement is addressed below.

          A.      Substantial Interference With the Administration of
                  Justice, § 2J1.2(b)(2)

          The PSR correctly concludes that the Defendant’s “behavior

    caused the unnecessary expenditure of substantial governmental

    resources” and so adds three levels to the offense level under U.S.S.G.

    § 2J1.2(b)(2) because “the offense resulted in substantial inference with

    the administration of justice.” U.S.S.G. § 2J1.2(b)(2); PSR at ¶ 57. The

    application notes to § 2J1.2(b)(2) clarify that “substantial inference with

    the administration of justice” can take many forms, including “the

    unnecessary     expenditure    of   substantial   governmental    or   court

    resources.”     U.S.S.G. § 2J1.2(b)(2), cmt. n.1.         The Defendant’s

    obstruction of NCIS’s investigation into the “disappearance and death” of

    Tur caused NCIS to expend extensive resources in an effort to determine

    what happened to Tur. Dkt. 1 at ¶ 61(a); PSR at ¶ 48.

          The Defendant held the answers to several questions central to the

    investigation, such as the nature of his interaction with Tur at the Bayview,



                                         5
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 6 of 23 PageID 3501




    where Tur went after the Bayview, who saw Tur last, and how Tur

    received his injuries. Had the Defendant not misled, concealed, and lied

    from the beginning of the NCIS investigation, Tur may have been found

    before he died or his body may have been found before decomposing for

    more than a day in the water, which may have allowed NCIS to determine

    more conclusively how Tur died. NCIS also would not have had to (1)

    canvas GTMO to determine who saw Tur; (2) engage in extensive and

    expensive serology and DNA testing to determine whether Tur was in the

    Nettleton home; (3) conduct toxicology testing on substances in the

    Nettleton home; and (4) conduct a years-long grand jury investigation to

    answer simple questions, such as how Tur’s blood ended up in the

    Nettleton home and where the bloody paper towels containing Tur’s blood

    found near Nettleton’s private dock came from. All of these investigative

    steps cost NCIS more than one million dollars in agent time, travel, and

    lab tests.

          The Eleventh Circuit has found that the three-level enhancement is

    appropriate where, like here, an individual who is able to provide a

    complete account of an incident instead provides false testimony or

    statements that require the government to conduct further investigation.

    In United States v. Johnson, 485 F.3d 1264, 1270-72 (11th Cir. 2007), an


                                       6
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 7 of 23 PageID 3502




    environmental consultant was convicted of making false statements to an

    FBI agent and grand jury concerning his client’s violations of the Clean

    Water Act.     After Johnson’s false testimony to the grand jury, the

    government incurred additional expenses investigating his client and had

    to reconvene the same grand jury, resulting in additional travel expenses.

    Id. at 1272. The court noted that Johnson’s false statements “disrupted

    and interfered with the investigation” of his client’s violations of the Clean

    Water Act, resulting in the denial of information to the government,

    foreclosure of further inquiry, and changes to prosecution strategy. Id.

    at 1270-71.    On this basis, the court held that enhancement under

    U.S.S.G. § 2J1.3(b)(2), which is parallel to the enhancement under §

    2J1.2(b)(2), was appropriate. Id at 1272; see U.S.S.G. §§ 2J1.2, cmt.

    n.1; 2J1.3(b)(2) cmt. n.1.

          Similarly, in United States v. Rodriguez, 499 F. App’x 904, 906

    (11th Cir. 2012), Rodriguez was convicted under 18 U.S.C. § 1001(a)(2)

    after making false statements to both an agent of DOJ and an FBI agent

    that she had been sexually assaulted by a prison officer.          She also

    presented those same officers with hair and clothing allegedly containing

    bodily fluids of the prison officer. Id. The Court held that the application

    of the U.S.S.G. § 2J1.2(b)(2) enhancement was appropriate, since the


                                          7
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 8 of 23 PageID 3503




    government was required to conduct multiple interviews with different

    agents, Rodriguez was moved to a different jail during the investigation,

    the government prepared a search warrant for DNA of the alleged

    attacker, and DNA was collected and tested. Id. at 908.

          B.    Adjustment for Role in the Offense, § 3B1.3

          The PSR correctly adds two levels because the Defendant “abused

    a position of public or private trust, or used a special skill, in a manner

    that significantly facilitated the commission or concealment of the

    offense.”   PSR at ¶ 59; U.S.S.G. § 3B1.3.           This enhancement is

    appropriate where the government establishes the following elements:

    “(1) that the defendant held a place of public or private trust; and (2) that

    the defendant abused that position in a way that significantly facilitated

    the commission or concealment of the offense.” United States v. Ward,

    222 F.3d 909, 911 (11th Cir. 2000) (citing United States v. Kummer, 89

    F.3d 1536, 1547 (11th Cir. 1996)).

          “The determination of whether a defendant occupied a position of

    trust is extremely fact sensitive.” United States v. Louis, 559 F.3d 1220,

    1225 (11th Cir. 2009). Typically, the Eleventh Circuit divides defendants

    between upper and lower-level employees, so that, “[f]iduciaries and

    employees of a public or private agency who exercise considerable


                                         8
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 9 of 23 PageID 3504




    discretion are subject to [U.S.S.G. §3B1.3].              Lower-level, closely

    supervised employees who exercise little discretion are not.” Id. at 1226.

    Furthermore, “[t]he enhancement also requires that the offender occupy

    a position of trust in relation to the victim, not another party,” Id., but “[t]he

    relationship between the defendant and the victim must be more

    significant than that of an arm’s-length business transaction.” United

    States v. Coleman, 330 F. App’x 787, 790 (11th Cir. 2009) (quoting United

    States v. Harness, 180 F.3d 1232, 1236 (11th Cir. 1999)).

          It is undisputed that the Defendant held a position of public trust

    and that in that position he owed a duty to protect Tur. The Defendant

    held the most senior position at GTMO as its commander, and as such,

    he was required by statute to “promote and safeguard the morale, the

    physical well-being, and the general welfare of the officers and enlisted

    persons under [his] command or charge.” 10 U.S.C § 5947.                      His

    responsibility for his command was “absolute” and he had a “continued

    responsibility for the safety, well-being, and efficiency of the entire

    command.” 32 C.F.R. § 700.802. Further, as a Navy commander of an

    important overseas installation, he enjoyed a significant level of trust from

    both his superior officers and those he commanded.

          The Defendant abused his position in a way that significantly


                                            9
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 10 of 23 PageID 3505




    facilitated the commission or concealment of the offense; he leveraged

    the trust placed in him by the Navy and the authority he held over his

    subordinate officers—essentially everyone at GTMO—to further his

    scheme to mislead, conceal, and lie about what he knew about Tur’s

    disappearance and death.       The Defendant knew that in the unique

    position of trust he held, his commanding officers and his subordinates

    would not suspect that he knew anything about Tur’s disappearance if he

    kept silent about it. He knew that they would expect that by training, law,

    and moral obligation, a commanding officer would be forthcoming and

    honest with any information about a missing person under his command.

    The Defendant used the trust conveyed by his command to further his

    crimes, and he largely succeeded. Due to his silence, critical physical

    evidence that could have provided answers to how Tur ended up in the

    water was likely lost. If not for the discovery of Keegan McManus’s text

    messages with Julia Nettleton in which she discussed Tur coming to her

    house, the Defendant may have succeeded completely.

          The Eleventh Circuit has upheld the application of the § 3B1.3

    enhancement in analogous situations. In United States v. Eichholz, 395

    F. App’x 532, 533 (11th Cir. 2010), Eichholz, an attorney, was

    investigated by the U.S. Department of Labor regarding his management


                                        10
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 11 of 23 PageID 3506




    of various retirement and pension benefit programs he established at the

    law firm he owned.      Over the course of several interviews, Eichholz

    made misrepresentations to Department of Labor investigators; he later

    pleaded guilty to obstruction of justice under 18 U.S.C. § 1505 for lying

    about the ownership of an entity to which the benefit programs made a

    loan. Id. at 534-36. While the plea deal between Eichholz and the

    government prevented the government from seeking a § 3B1.3

    enhancement,      the   district   court   independently     imposed     the

    enhancement.     Id. at 537.   The court noted that while Eichholz was

    pleading guilty to an obstruction of justice charge, he was the “sole

    fiduciary” of the benefit programs, “the PSI identified the plan participants

    as victims of the offense,” Eichholz was in a position of trust vis-à-vis the

    victims, and Eichholz used his position to interfere with the investigation

    with the Department of Labor. Id. at 537. The Eleventh Circuit affirmed

    the application of the § 3B1.3 enhancement, noting that by “making false

    statements as to the plans’ assets, Eichholz further abused his fiduciary

    duties to the plans’ participants and at the same time ‘significantly

    facilitated’ his obstruction of the DOL's investigation into his suspected

    plan mismanagement.” Id. at 539. Like Eichholz, the Defendant was

    the sole commander of GTMO, he used his position to interfere with the


                                         11
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 12 of 23 PageID 3507




    investigation of Tur’s disappearance and death, and he made numerous

    false statements to his superior officers and others about his interactions

    with Tur and his wife and his knowledge of Tur’s last known location.

           C.     Obstruction of Justice, § 3C1.1

           The PSR correctly adds two levels for obstructing or impeding the

    administration of justice. PSR at ¶ 60. The Guidelines provide for a

    two-level enhancement where “the defendant willfully obstructed or

    impeded, or attempted to obstruct or impede, the administration of justice

    with respect to the investigation, prosecution, or sentencing of the instant

    offense of conviction, and . . . the obstructive conduct related to . . . the

    defendant’s offense of conviction.” U.S.S.G. § 3C1.1. The advisory

    committee notes provide two examples where this enhancement is

    proper: (1) where a defendant commits perjury when testifying; and (2)

    where a defendant provides “materially false information to a judge or

    magistrate judge.” Id. at cmt. n.4(C), (F).

           The Guidelines make clear that § 3C1.1 “is not intended to punish

    a defendant for the exercise of a constitutional right,” and “[a] defendant’s

    denial of guilt . . . [ or] refusal to admit guilt . . . is not a basis for application

    of this provision.” U.S.S.G. § 3C1.1, cmt. n.2. However, the Eleventh

    Circuit has made clear that a “court may apply the obstruction


                                              12
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 13 of 23 PageID 3508




    enhancement where the defendant testifies on his own behalf and

    perjures himself while doing so.” United States v. Singer, 963 F.3d 1144,

    1164 (11th Cir. 2020).

              For example, in United States v. Perez, 451 F. App'x 864, 867 (11th

    Cir. 2012), Perez, convicted of conspiracy with intent to distribute

    cocaine, appealed an obstruction of justice enhancement under § 3C1.1,

    n.4(f).     The Eleventh Circuit noted that the district court “made an

    express finding that Perez intentionally obstructed justice and committed

    perjury in front of the magistrate judge,” and noted support in the record,

    including “testimony at the change of plea hearing [that] conflicts with his

    post-arrest statements regarding his knowledge about the involvement of

    another individual in the drug trafficking scheme.” Id. On that basis, the

    court upheld the use of the obstruction of justice enhancement. Id.

              Similarly, in United States v. Singh, 291 F.3d 756, 759-63 (11th Cir.

    2002), Singh pled guilty to conspiracy to commit wire fraud after being

    charged in a scheme to defraud various phone service providers of fees

    for long distance calls. The scheme involved contacts in Kuwait, but at

    sentencing, Singh denied “a Kuwaiti connection to his . . . scheme,”

    “denied placing the telephone calls himself,” and “denied using the names

    and social security numbers on his customer list in order to fraudulently


                                            13
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 14 of 23 PageID 3509




    establish telephone service in the United States as his part of the …

    scheme.” Id. at 763. On this basis, the district court made findings to

    support an U.S.S.G. § 3C1.1 enhancement. Id. The Eleventh Circuit

    affirmed, noting that the trial record clearly established the facts that

    Singh denied, and called his “continued denial . . . incredible,” and “the

    result of a willful intent to provide false testimony.” Id. at 764.

          The two-level enhancement for obstruction of justice is applicable

    here because the jury verdict demonstrates it found the Defendant’s

    testimony to be false on two specific material matters. These statements

    were material because the jury could not credit both the Defendant’s

    testimony and the contradicting testimony and still have convicted him.

    Therefore, the jury’s verdict alone supports the enhancement.2

          First, the Defendant denied that he told Capt. Ross that Tur did not

    come to the Defendant’s home on the evening of January 9:

          Q.     Okay. So, first, did Captain Ross -- or Commander
                 Ross ever come to you and say, “Did Chris come to

    2      The government submits that the Defendant testified falsely several
    times in his testimony, such as when he claimed that he did not recall key
    facts because he was too drunk, suffered implausible temporary
    amnesia, clearly conformed his testimony to other evidence he heard
    during the trial, and made statements clearly contradicted by the
    evidence. The two-level obstruction enhancement could be applied to
    any of this false testimony, but the two examples demonstrated by the
    jury’s verdict are sufficient to apply the § 3C1.1 enhancement.

                                         14
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 15 of 23 PageID 3510




                 your house,” and you told him, “No”? Did that ever
                 occur?

          A.     That never occurred.

    Trial Tr. (Jan. 14, 2020) [Dkt. 110] at 212; see also Trial Tr. (Jan. 8, 2020)

    [Dkt. 104] at 268 (Ross testimony about the same). This statement by

    the Defendant to Capt. Ross was the basis of the false statement charge

    in Count Six, on which the jury convicted the Defendant. There is no

    way both Capt. Ross and the Defendant could both be telling the truth.

    Notably, the Defendant did not claim that he simply did not recall making

    the statement—he affirmatively represented that it did not happen at all.

    In convicting the Defendant of Count Six, the jury expressly credited Capt.

    Ross’s testimony and rejected the Defendant’s testimony.

          Second, the Defendant testified that he was being truthful with

    Capt. Ross when, a few days later, Capt. Ross asked the Defendant if

    Tur had come to his house on January 9 and the Defendant replied “Well,

    yeah, he showed up there, but I didn’t let him in.” Trial Tr. (Jan. 8, 2020)

    at 269; see Trial Tr. (Jan. 14, 2020) at 212-13 (Nettleton testimony). The

    Defendant explained that he was not falsely denying that Tur came inside

    his home that night, but rather honestly describing the method by which

    Tur entered the home:




                                         15
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 16 of 23 PageID 3511




          Q.    Is that true? Did you let him into your house?

          A.    No, I did not.

          Q.    Did Chris Tur come into your house?

          A.    He did.

          Q.    We know from your earlier testimony that he came in,
                right?

          A.    Right.

          Q.    And, to your knowledge, did the XO already know this?

          A.    Yes, because Kelly had told me that she told him he
                came to the house. So I thought he was asking me
                about the manner that he came into the house,
                because I knew he already knew he’d been in the
                house, because Kelly had already told him, and she
                told me she told him.

          Q.    So when you said you were -- you thought he was
                asking about the manner when he came into the
                house, is that whether -- are you talking about whether
                you invited him in or he broke in? Is that what you
                thought he was asking you about?

          A.    I -- I think -- at the time I thought he was asking me,
                like, “Hey, did Chris” -- you know, “Did you and Chris
                go back to your house or something at some point?”
                And I’m like, “Hey, I didn't let him in, but, yeah, he came
                in.”

    Trial Tr. (Jan. 14, 2020) at 212-14. In other words, the Defendant was

    saying that he was being truthful in responding to Capt. Ross’s question,

    which he understood to be about the manner in which Tur entered the

    house, not whether Tur entered the house. The testimony was material


                                        16
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 17 of 23 PageID 3512




    because if the jury had credited the Defendant instead of Capt. Ross, it

    would have had to acquit the Defendant of this count. The jury rejected

    this testimony in finding the Defendant guilty of Count Seven.

          The jury’s verdicts on Counts Six and Seven mean that it

    necessarily rejected the Defendant’s testimony and found him to be

    untruthful.   These false statements about material matters were not

    errors in memory or differences in perception between the two witnesses.

    They were lies by the Defendant. Accordingly, it is the government’s

    position that the Defendant’s testimony went beyond merely denying guilt

    and constituted false testimony, for which the obstruction of justice

    enhancement under § 3C1.1 is appropriate.

    IV.   ARGUMENT

          The most salient sentencing factors under 18 U.S.C. § 3553, the

    nature and circumstances of the offense and history and characteristics

    of the Defendant, weigh in favor of sentencing him to a substantial term

    of incarceration in accordance with the advisory Guidelines range of 37-

    46 months of imprisonment. 18 U.S.C § 3353(a)(1).

          The gravity and impact of the Defendant’s false statements,

    concealment, and obstruction are greater than implied by the nature of

    the crimes of conviction. If the Defendant had followed his legal duties


                                       17
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 18 of 23 PageID 3513




    as a Navy commander and his moral obligations to those under his

    command, he would have promptly reported what happened on January

    9, including the presence of Tur at his house near the waters of

    Guantanamo Bay. If he had done so, Tur may have been found more

    quickly—perhaps while still alive—or his body may have been recovered

    in a less decomposed condition that may have permitted investigators to

    better determine what happened to him.          At the very least, if the

    Defendant had been forthcoming, investigators, the Navy, and the Tur

    family could have learned more quickly and thoroughly about the

    interactions at the Bayview and the Nettleton home between the

    Defendant and Tur on the night of January 9.

          Instead, the Defendant chose not to be honest and forthcoming

    about what he knew. He concealed information and lied, at the very

    least to avoid suspicion of his affair with Tur’s wife. As a result, Tur’s

    family will never have complete answers as to what happened to him.

    The nature of these offenses—the Defendant’s decision to commit false

    statements, concealment, and obstruction because he thought it was

    more important to avoid embarrassment than to fulfill his duties to Tur and

    the Navy—and the seriousness of their impact on the Tur family deserves

    serious punishment.


                                        18
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 19 of 23 PageID 3514




          The Court should also consider the history and character of the

    Defendant when sentencing him.              The government expects the

    Defendant will rely heavily on his prior exemplary service record in asking

    for leniency. Yet that record illustrates the Defendant’s awareness of the

    very duties that he rejected when he made false statements, concealed

    information, and obstructed justice, thereby favoring a greater sentence

    rather than leniency. As a former enlisted Marine, Navy officer, and

    combat pilot who commanded units of increasing size until he took

    command of GTMO, the Defendant knew full well the legal and moral duty

    he had to protect Tur, to say nothing of his duty to conduct himself in a

    manner worthy of the U.S. Navy and the lofty position he held.

    Nevertheless, with full knowledge of what was expected and required of

    him, he chose—repeatedly—to mislead, conceal, and lie to benefit

    himself and avoid embarrassment, and in the process he inflicted an

    indelible scar on the lives of the entirety of Tur’s family.

          The    Defendant’s     prolonged     strategy   of   false   statements,

    concealment, and obstruction was not a temporary error in judgment.

    The Defendant did not lie reflexively on the morning of January 10 and

    then immediately correct himself. Instead, during the entire search for

    Tur, including even after the Defendant learned that Tur had expressed


                                          19
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 20 of 23 PageID 3515




    suicidal thoughts, the Defendant kept misleading others and concealing

    critical information about Tur’s condition and last known location. The

    Defendant continued this scheme even after Tur’s body was discovered,

    NCIS began an extensive death investigation, members of the Tur family

    arrived at GTMO to attend a memorial service hosted by the Defendant,

    and everyone from the Tur family to the Defendant’s commanding officers

    searched for answers about what happened.              Even after he was

    removed from his command, the Defendant continued to speak with Tur’s

    wife on a regular basis and encouraged her not to admit to investigators

    that they had an affair.

             The Defendant continued this scheme even during his testimony at

    trial.    While the Defendant had the constitutional right to put the

    government to its proof, he had no right to provide false testimony filled

    with incredible statements that, if believed, would have absolved him of

    all liability. The jury’s explicit rejection of two of these lies is detailed

    above, but the Defendant’s calculated inability to accept his own actions

    and admit the truth pervaded his testimony.             For example, the

    Defendant’s claim that he was unable to hear Tur’s accusations outside

    the Bayview and his convenient amnesia for more than 30 minutes when

    Tur entered his house and confronted him about the affair—events not in


                                         20
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 21 of 23 PageID 3516




    doubt given the testimony of numerous witnesses, including the

    Defendant’s own daughter—were clearly made so that he could also

    claim that when he denied the validity of “rumors” to Admirals Jackson

    and Gray he was referring not to Tur’s accusations that the Defendant

    had an affair with Lara Tur, but rather some other rumors he heard from

    unnamed employees of the local Jamaican restaurant. See Trial Tr.

    (Jan. 14, 2020) at 216-220.

          The Defendant’s willful deception was also evident in the narrative

    he spun regarding his fight with Tur. His explanation more than strained

    credulity—he claimed that Tur attacked him, prompting the Defendant to

    respond with a single punch in the nose. Trial Tr. (Jan. 14, 2020) at 142.

    This one punch supposedly knocked Tur to one knee and caused Tur to

    bleed profusely enough to spread blood splatter in multiple rooms in the

    house. Id. at 142-43. Of course, this does not explain how blood ended

    up on the underside of the low-lying shelf, or the backside of the support

    of the same shelf.    Ex. 31, 32, 60, 311.    The evidence much more

    strongly suggests that Tur, who suffered broken ribs before his death,

    was involved in a much more violent altercation with the Defendant than

    the Defendant testified.




                                       21
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 22 of 23 PageID 3517




          The truth is that during all his false statements, concealment, and

    obstruction, the Defendant’s goal has always been to protect himself no

    matter the costs to others. The nature and seriousness of this criminal

    conduct merits a substantial punishment.

    V.    CONCLUSION

          For the reasons stated herein, the United States respectfully

    submits that the Defendant should be sentenced to a term of

    imprisonment within the Guidelines range of 37-46 months of

    incarceration.

                                  Respectfully submitted,

                                     /s/ Peter M. Nothstein
                                  Counsel for the Government

                                  TODD GEE
                                  Deputy Chief
                                  Todd.Gee2@usdoj.gov
                                  PETER M. NOTHSTEIN
                                  Senior Litigation Counsel
                                  Peter.Nothstein@usdoj.gov
                                  Public Integrity Section
                                  Criminal Division
                                  U.S. Department of Justice
                                  1331 F Street NW
                                  Washington, DC, 20005
                                  Telephone: (202) 514-1412

                                  DATED: September 23, 2020




                                       22
Case 3:19-cr-00001-TJC-PDB Document 156 Filed 09/24/20 Page 23 of 23 PageID 3518




                           CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this date, I electronically filed the

    foregoing pleading with the Clerk of the Court using the CM/ECF system,

    which will send notification of such filing to the attorneys of record for the

    Defendant.


                                        /s/ Peter M. Nothstein
                                    Todd Gee
                                    Deputy Chief
                                    Peter M. Nothstein
                                    Senior Litigation Counsel
                                    Public Integrity Section
                                    Criminal Division
                                    U.S. Department of Justice

                                    Dated: September 23, 2020




                                         23
